Citation Nr: 1444711	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to September 1969.

He appealed to the Board of Veterans' Appeals (Board/BVVA) from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In April 2014, in support of his claim, he testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's Hepatitis C is as likely as not the result of jet injector vaccinations he received during his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for Hepatitis C.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

But given the entirely favorable disposition of this claim for service connection for Hepatitis C, the Board need not discuss whether VA complied with these notice and duty to assist obligations.


II.  Analysis

The evidence indicates the Veteran began having manifestations of Hepatitis C as early as 1988, when his liver enzymes were shown to have been elevated.  He was subsequently diagnosed with this disease, including after a liver biopsy, and continues to experience the effects of it.  He attributes it to receiving vaccinations during his military service from an air gun injector that was used to inject him and a number of other servicemen without proper sterilization, thus allowing for his blood to be exposed to the blood of these other service members and resultantly contaminated.

VA has conceded that, despite the lack of any scientific evidence documenting transmission of the Hepatitis C Virus (HCV) with air gun injectors, it is biologically plausible.  VBA Fast Letter 04-13 (June 29, 2004).  Additionally, the evidence of record includes a number of medical opinions more generally indicating that it is at least as likely as not that the Veteran contracted Hepatitis C during his service based on the known incubation (i.e., latency) period for this disease.  In this regard, in an April 2009 letter, Dr. G, a private treating liver specialist, indicated the Veteran had been under his care since January 2000 and then currently had Stage 3 Hepatitis C with a genotype of 1A.  Dr. G found that it was more probable than not that the Veteran's elevated liver enzymes discovered in 1988 were caused by HCV.  Therefore,considering the incubation period for HCV, it was just as likely as not that the Veteran had contracted this disease between September 1965 and September 1969, when he was on active duty in the military.  This opinion is also shared by Dr. M, a private gastroenterologist, who diagnosed the Veteran with active hepatitis in 1999, and by Dr. I and Dr. C, who both diagnosed the Veteran with chronic liver disease in 1988 after the detection of the elevated liver enzymes.  (See March 2009 letters from Drs. M, I and C.).

To the contrary, there is also a May 2006 unfavorable VA medical opinion noting that a recent study from Hepatology Review had concluded that there was no evidence that airgun inoculation actually had caused an HCV infection and that review of the service treatment records (STRs) for this Veteran did not show he was diagnosed with hepatitis during his service or had other significant Hepatitis C risk factors during his service (aside from one occurrence of unprotected sexual intercourse).  Also, in a February 2010 supplemental opinion, another VA physician concluded that he was unable to determine the likelihood that the Veteran's current Hepatitis C was the result of his military service without resorting to speculation and conjecture.

The May 2006 VA examiner's opinion weighs against the claim and the February 2010 VA examiner's opinion cannot be viewed as weighing in favor of it, but equally cannot be viewed as necessarily against the claim, either.  Statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also had held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion has to be viewed in its entire context, however, and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  Nieves-Rodriguez, 22 Vet. App. at 302.  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

The Jones Court acknowledged that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  

The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id., at 388.  The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id., at 389.

The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id., at 390.

Here, though, given the four concurring opinions of the private treating physicians, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current Hepatitis C was contracted during his service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In reaching their conclusions, the private physicians did not offer opinions as to the likelihood that the Hepatitis C was contracted through air gun injection.  However, the VA physicians did not consider that VA has acknowledged that jet injector transmission of Hepatitis C is biologically plausible or that the known incubation period for Hepatitis C might point towards the Veteran contracting this disease during his active duty service.  Thus, the Board does not find a basis for favoring one set of opinions over the other and concludes that the evidence is equally balanced as to whether the required nexus is established between the current Hepatitis C and the Veteran's military service.  Consequently, the benefit of the doubt on this question must be given to the Veteran and his claim granted rather than denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for Hepatitis C is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


